Exhibit 10.1

 

THIRD AMENDED AND RESTATED
ADVISORY MANAGEMENT AGREEMENT

 

This THIRD AMENDED AND RESTATED ADVISORY MANAGEMENT AGREEMENT (this “Agreement”)
is entered into effective as of May 15, 2013 (the “Effective Date”), by and
between BEHRINGER HARVARD OPPORTUNITY REIT I, INC., a Maryland corporation (the
“Company”), and BEHRINGER HARVARD OPPORTUNITY ADVISORS I, LLC, a Texas limited
liability company (the “Advisor”), as successor-in-interest to BEHRINGER HARVARD
OPPORTUNITY ADVISORS I, LP, a Texas limited partnership (the “Predecessor
Advisor”).

 

W I T N E S S E T H

 

WHEREAS, the Company previously issued shares of its common stock, par value
$0.0001 per share, in a public offering pursuant to a registration statement, as
amended, filed with the Securities and Exchange Commission, and the Company may
subsequently issue additional securities;

 

WHEREAS, the Company and the Predecessor Advisor previously entered into an
Advisory Agreement, dated as of September 20, 2005, as amended and restated by
an Amended and Restated Advisory Management Agreement, dated as of December 29,
2006 (together, the “Original Advisory Agreement”), and as amended and restated
by a Second Amended and Restated Advisory Management Agreement dated May 13,
2011 but effective as of December 31, 2010 (the “Second Advisory Agreement”)
pursuant to which the Advisor or Predecessor Advisor, as applicable, provided
various services to the Company, and pursuant to which the Advisor continues to
provide such services to the Company;

 

WHEREAS, the Company and the Advisor previously entered into a First Amendment
to the Second Advisory Agreement dated December 20, 2011 (the “First Amendment”)
and a Second Amendment to the Second Advisory Agreement dated December 14, 2012
(the “Second Amendment”) pursuant to which the Asset Management Fees payable
under the Second Advisory Agreement were reduced and modified;

 

WHEREAS, the Company and the Advisor desire to amend and restate the Second
Advisory Agreement to incorporate the amendment made to the Second Advisory
Agreement by the First Amendment and the Second Amendment into the body of the
advisory agreement and revised the anniversary date of the advisory agreement as
so amended and restated to May 15 of each year;

 

WHEREAS, the Company is qualified as a real estate investment trust and has
invested its funds in investments permitted by the terms of the Articles of
Incorporation (as defined below) and Sections 856 through 860 of the Internal
Revenue Code;

 

NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
and agreements contained herein, and other good and valuable consideration, the
receipt and sufficiency of which hereby are acknowledged, the parties hereto
agree that the Second Advisory Agreement as amended by the First Amendment and
Second Amendment hereby is amended and restated in its entirety to read as
follows:

 

--------------------------------------------------------------------------------


 

ARTICLE I

 

DEFINITIONS

 

The following defined terms used in this Agreement shall have the respective
meanings specified below:

 

Acquisition Expenses.  Any and all expenses incurred by the Company, the
Advisor, or any Affiliate of either in connection with the selection or
acquisition of any Asset, whether or not acquired, including, without
limitation, legal fees and expenses, travel and communications expenses, costs
of appraisals, nonrefundable option payments on property not acquired,
accounting fees and expenses, and title insurance premiums, but excluding any
costs associated with Advisor Personnel performing Due Diligence Services. 
Acquisition Expenses paid by the Advisor or any Affiliate on behalf of the
Company will be reimbursed by the Company in accordance with the terms of
Section 3.02(a)(ii) unless otherwise provided therein.

 

Acquisition Fees.  Any and all fees and commissions, exclusive of Acquisition
Expenses, paid by any Person to any other Person (including any fees or
commissions paid by or to any Affiliate of the Company or the Advisor) in
connection with making or investing in Mortgages or the purchase, development or
construction of an Asset, including, without limitation, Acquisition and
Advisory Fees, real estate commissions, selection fees, Development Fees,
Construction Fees, non-recurring management fees, Loan fees, points, any other
fees of a similar nature or any fees and commissions paid by any Person to any
other Person in connection with and substantially contemporaneously with any
Property Improvement.  Excluded shall be Development Fees and Construction Fees
paid to any Person not affiliated with the Sponsor in connection with the actual
development and construction of any Property.

 

Acquisition and Advisory Fees.  The fees payable to the Advisor pursuant to
Section 3.01(b).

 

Advisor.  Behringer Harvard Opportunity Advisors I, LLC, a Texas limited
liability company, any successor advisor to the Company, or any Person to which
Behringer Harvard Opportunity Advisors I, LLC or any successor advisor
subcontracts all or substantially all of its functions.

 

Advisor Personnel.  Any person employed by the Advisor or any Affiliate of the
Advisor who performs services on behalf of the Advisor for or to the Company.

 

Affiliate or Affiliated.  As to any Person, (i) any Person directly or
indirectly owning, controlling, or holding, with the power to vote, 10% or more
of the outstanding voting securities of such other Person; (ii) any Person 10%
or more of whose outstanding voting securities are directly or indirectly owned,
controlled, or held, with power to vote, by such other Person; (iii) any Person,
directly or indirectly, controlling, controlled by, or under common control with
such other Person; (iv) any executive officer, director, trustee or general
partner of such other Person; and (v) any legal entity for which such Person
acts as an executive officer, director, trustee or general partner.

 

Aggregate Asset Value.  The aggregate book value of the Assets at the time of
measurement before deducting depreciation, bad debts or other similar non-cash
reserves and without reduction for (i) any debt secured by or relating to such
Assets, (ii) any impairment charges in respect of the Assets or (iii) provisions
for losses taken in respect of Loans.  For purposes of calculating the Aggregate
Asset Value, the value of any individual Asset owned through any Joint Venture
shall be equal to the product of (A) the book value of that Asset, calculated as
provided for in the preceding sentence, and (B) the Ownership Percentage.

 

2

--------------------------------------------------------------------------------


 

Alexan Black Mountain. The Company’s mezzanine loan investment related to the
development of multifamily community located at 320 Conestoga Way, Henderson,
Nevada and commonly known as “Alexan Black Mountain.”

 

Appraised Value.  The fair market value of an Asset as reported in an appraisal
made by an Independent Appraiser.

 

Articles of Incorporation.  The Second Articles of Amendment and Restatement of
the Company, approved by the Stockholders on July 24, 2008 and filed with the
Maryland State Department of Assessments and Taxation in accordance with the
Maryland General Corporation Law, as amended from time to time.

 

Assets.  Properties, Mortgages and other direct or indirect investments in
equity interests in or Loans secured by or otherwise relating to Real Property
(other than investments in bank accounts, money market funds or other current
assets, whether of the proceeds from an Offering or the sale of an Asset or
otherwise) owned by the Company, directly or indirectly through one or more of
its Affiliates or Joint Ventures but excluding Royal Island and Alexan Black
Mountain.

 

Asset Management Fee.  The fee payable to the Advisor by the Company for
day-to-day management of the Company’s Assets and business.

 

Audit Expenses.  Any and all costs or expenses paid or incurred by the Advisor,
on behalf of the Company, in connection with financial statements prepared in
accordance with Regulation S-X, including but not limited to Rules 3-01, 3-05
and 3-14 thereunder, and pro forma financial information required by Article 11
thereunder.

 

Average Invested Assets.  For a specified period, the average Aggregate Asset
Value, computed by taking the average of such values at the end of each month
during such period.

 

Board.  The board of directors of the Company.

 

Bylaws.  The bylaws of the Company, as the same are in effect from time to time.

 

Change of Control.  Any event (including, without limitation, issue, transfer or
other disposition of Shares of capital stock of the Company or equity interests
in the Partnership, merger, share exchange or consolidation) after which any
“person” (as that term is used in Sections 13(d) and 14(d) of the Exchange Act)
is or becomes the “beneficial owner” (as defined in Rule 13d-3 of the Exchange
Act), directly or indirectly, of securities of the Company or the Partnership
representing greater than 50% or more of the combined voting power of the
Company’s or the Partnership’s then outstanding securities, respectively;
provided, that a Change of Control shall not be deemed to occur as a result of
any widely distributed public offering of the Shares.

 

Closing Price.  On any date, the last sale price for any class or series of the
Company’s Shares, regular way, or, in case no such sale takes place on such day,
the average of the closing bid and asked prices, regular way, for such Shares,
in either case as reported in the principal consolidated transaction reporting
system with respect to Shares listed or admitted to trading on the NYSE or, if
such Shares are not listed or admitted to trading on the NYSE, as reported on
the principal consolidated transaction reporting system with respect to Shares
listed on the principal national securities exchange on which such Shares are
listed or admitted to trading or, if such Shares are not listed or admitted to
trading on any national securities exchange, the average of the high bid and low
asked prices in the over-the-counter market, as reported by the principal
automated quotation system or other quotation service that may then

 

3

--------------------------------------------------------------------------------


 

be in use or, if such Shares are not quoted by any such organization, the
average of the closing bid and asked prices as furnished by a professional
market maker making a market in such Shares selected by the Board.

 

Code.  Internal Revenue Code of 1986, as amended from time to time, or any
successor statute thereto. Reference to any provision of the Code shall mean
such provision as in effect from time to time, as the same may be amended, and
any successor provision thereto, as interpreted by any applicable regulations as
in effect from time to time.

 

Commitment Amount.  With respect to any Loan or Revised Loan, the amount of the
Loan or Revised Loan, respectively, that the lender or lenders thereof is or are
obligated to fund in accordance with the terms and conditions contained in the
documents governing the Loan or Revised Loan as those terms and conditions
existed when the parties first executed and delivered the applicable governing
documents; provided that in the case of an open-end Loan or Revised Loan, the
Commitment Amount shall not include monies that may be reborrowed as a result of
principal repayments.

 

Company.  Behringer Harvard Opportunity REIT I, Inc., a corporation organized
under the laws of the State of Maryland.

 

Company Value.  The value of the Company as a going concern based on the
difference between (i) the value of all of its Assets as determined in good
faith by the Board, including a majority of the Independent Directors, and
(ii) all of the Company’s liabilities as set forth on its balance sheet as of
the end of the most recently completed period for which financial statements of
the Company have been prepared, provided, that (A) if such Company Value is
being determined in connection with a Change of Control that establishes the
Company’s net worth (e.g., a tender offer for the Shares, sale of all of the
Shares or a merger) then the Company Value shall be the net worth established
thereby and (B) if such Company Value is being determined in connection with a
Listing, then the Company Value shall be equal to the number of outstanding
Shares multiplied by the Closing Price of a single Common Share averaged over a
period of 30 trading days during which the Shares are listed or quoted for
trading, beginning on the date of Listing.  For purposes hereof, a “trading day”
shall be any day on which the NYSE is open for trading whether or not the Shares
are then Listed on the NYSE and whether or not there is an actual trade of such
Shares on any such day.  If the holder of Convertible Shares disagrees with the
Company Value as determined by the Board, then the holder of Convertible Shares
and the Company (determined by a majority of the Independent Directors) shall
name one appraiser and the two named appraisers shall promptly agree in good
faith to the appointment of one other appraiser whose determination of the
Company Value shall be final and binding on the parties as to the Company
Value.  The cost of such appraisal shall be split evenly between the Company and
the Advisor.

 

Construction Fee.  A fee or other remuneration for acting as general contractor
and/or construction manager to construct improvements, supervise and coordinate
projects or to provide major repairs or rehabilitations on a Property.

 

Contract Purchase Price.  The amount of monies or other consideration paid or
contributed by the Company or the Partnership, from time to time, (i) to
acquire, directly or indirectly, any Asset (other than a Mortgage) or an
Incremental Interest in an Asset, and including any indebtedness for money
borrowed to finance the purchase, indebtedness secured by such Asset, which is
assumed, or indebtedness that is refinanced or restructured, all in connection
with the acquisition, and which is or will be secured by such Asset at the time
of the acquisition, (ii) to make any Property Improvements, or (iii) to make a
Mortgage. The Contract Purchase Price shall exclude Acquisition Fees and
Acquisition Expenses.  With respect to monies funded or contributed by the
Company or the Partnership to a Joint Venture, the

 

4

--------------------------------------------------------------------------------


 

Contract Purchase Price shall be equal to the product of (A) the amount
determined in accordance with the foregoing and (B) the Ownership Percentage.

 

Convertible Shares.  The 1,000 shares of the Company’s non-participating,
non-voting, convertible stock, par value $.0001 per share.

 

Dealer Manager.  Behringer Securities LP, an Affiliate of the Advisor, or such
other Person selected by the Board to act as the dealer manager for an Offering.

 

Debt Financing Fee.  The fee payable to the Advisor pursuant to Section 3.01(e).

 

Deferral Agreement.  That certain Amended and Restated Deferral of Fees and Cost
Reimbursements Agreement, dated as of January 10, 2011, by and between the
Company and the Advisor, as amended or restated from time to time.

 

Development Fee.  A fee for the packaging of a Property or Mortgage, including
the negotiation and approval of plans, and any assistance in obtaining zoning
and necessary variances and financing for a specific Property, either initially
or at a later date.  The Development Fee will include the reimbursement of the
specified cost incurred by the Advisor of engaging third parties to assist in
providing such services.

 

Director.  A member of the Board.

 

Distributions.  Any dividends or other distributions of money or other property
by the Company to owners of Shares, including distributions that may constitute
a return of capital for federal income tax purposes.

 

Due Diligence Services.  Assessment by the Advisor of issues and foreseeable
risks associated with an Asset being acquired, which might affect its value and
price, including but not limited to site visits, tenant interviews, review of
rent rolls, verification of leases, review of surrounding location and potential
competitors, and review of environmental and property conditions.

 

Exchange Act.  The Securities Exchange Act of 1934, as amended.

 

Existing Loan.  Any Loan, under which the Company or the Partnership or any
Joint Venture is a borrower.

 

Existing Maturity Date.  At the applicable time, the maturity date of an
Existing Loan, as extended pursuant to all available extension options provided
for in the documents governing the Existing Loan at the time these documents
were first executed and delivered by the parties.

 

Extension Period.  With respect to a Revised Loan, each 360 day period by which
the maturity date of the Revised Loan (taking into effect all available
extension options) extends beyond the applicable Existing Maturity Date of the
Existing Loan.

 

GAAP.  Generally accepted accounting principles as in effect in the United
States of America from time to time or such other accounting basis mandated by
the Securities and Exchange Commission.

 

Gross Proceeds.  The aggregate purchase price of all Shares sold for the account
of the Company through an Offering, without deduction for Selling Commissions,
volume discounts, any marketing support and due diligence expense reimbursement
or Organization and Offering Expenses.  For the purpose of computing Gross
Proceeds, the purchase price of any Share for which reduced Selling

 

5

--------------------------------------------------------------------------------


 

Commissions are paid to the Dealer Manager or a Soliciting Dealer (where net
proceeds to the Company are not reduced) shall be deemed to be the full amount
of the Offering price per Share pursuant to the Prospectus for such Offering
without reduction.

 

Incremental Interest.   From and after the Effective Date, an increase in the
percentage interest owned by the Company or the Partnership, directly or
indirectly through a Joint Venture, in an Asset, which results from an
additional investment by the Company or the Partnership in the Asset, whether
through an additional capital contribution, the funding of additional debt or
the assumption or guarantee of debt, which, in the case of a Joint Venture, is
not matched by a corresponding contribution or assumption by the other Joint
Venture partner.

 

Independent Appraiser.  A Person with no material current or prior business or
personal relationship with the Advisor or the Directors and who is a qualified
appraiser of Real Property of the type held by the Company or of other Assets as
determined by the Board.  Membership in a nationally recognized appraisal
society such as the Appraisal Institute shall be conclusive evidence of such
qualification as to Real Property.

 

Independent Director.  A Director who is not on the date of determination, and
within the last two years from the date of determination has not been, directly
or indirectly associated with the Sponsor, the Company, the Advisor or any of
their Affiliates by virtue of (i) ownership of an interest in the Sponsor, the
Advisor or any of their Affiliates, other than the Company, (ii) employment by
the Sponsor, the Company, the Advisor or any of their Affiliates, (iii) service
as an officer or director of the Sponsor, the Advisor or any of their
Affiliates, other than as a Director of the Company, (iv) performance of
services, other than as a Director of the Company, (v) service as a director or
trustee of more than three real estate investment trusts organized by the
Sponsor or advised by the Advisor, or (vi) maintenance of a material business or
professional relationship with the Sponsor, the Advisor or any of their
Affiliates.  A business or professional relationship is considered material if
the aggregate gross revenue derived by the Director from the Sponsor, the
Advisor and their Affiliates exceeds 5% of either the Director’s annual gross
income during either of the last two years or the Director’s net worth on a fair
market value basis.  An indirect association with the Sponsor or the Advisor
shall include circumstances in which a Director’s spouse, parent, child,
sibling, mother- or father-in-law, son- or daughter-in-law, or brother- or
sister-in-law is or has been associated with the Sponsor, the Advisor, any of
their Affiliates, or the Company.

 

Intellectual Property Rights.  All rights, titles and interests, whether foreign
or domestic, in and to any and all trade secrets, confidential information
rights, patents, invention rights, copyrights, service marks, trademarks,
know-how, or similar intellectual property rights and all applications and
rights to apply for such rights, as well as any and all moral rights, rights of
privacy, publicity and similar rights and license rights of any type under the
laws or regulations of any governmental, regulatory, or judicial authority,
foreign or domestic and all renewals and extensions thereof.

 

Invested Capital.  The amount calculated by multiplying the total number of
Shares purchased by Stockholders by the issue price, reduced by the portion of
any Distribution (other than any Stock Dividends) that is attributable to Net
Sales Proceeds and by any amounts paid by the Company to repurchase Shares
pursuant to the Company’s plan for repurchase of Shares.

 

Joint Venture.  A joint venture or partnership arrangement in which the Company
or the Partnership is a co-venturer or general partner, and which is established
to acquire or hold Assets.

 

Listing or Listed.  The listing of the Shares of the Company on a national
securities exchange.  Upon such Listing, the Shares shall be deemed Listed.

 

6

--------------------------------------------------------------------------------


 

Loan.  Any indebtedness or obligation of the Company in respect of borrowed
money or evidenced by bonds, notes, debentures, deeds of trust or similar
instruments, including Mortgages and mezzanine loans.

 

Mortgages.  In connection with mortgage financing provided, invested in or
purchased by the Company, all of the notes, deeds of trust, security interests
or other evidences of indebtedness or obligations, which are secured or
collateralized by Real Property owned by the borrowers under such notes, deeds
of trust, security interests or other evidences of indebtedness or obligations.

 

NASAA Guidelines.  The Statement of Policy Regarding Real Estate Investment
Trusts of the North American Securities Administrators Association, Inc.
effective September 29, 1993.

 

Net Income.  For any period, the Company’s total revenues applicable to such
period, less the total expenses applicable to such period other than additions
to reserves for depreciation, bad debts or other similar non-cash reserves and
excluding any gain from the sale of any Assets, calculated in accordance with
GAAP.

 

Net Sales Proceeds.  In the case of a transaction described in clause (i)(A) of
the definition of Sale, the proceeds of any such transaction less the amount of
selling expenses incurred by or on behalf of the Company, including all real
estate commissions, closing costs and legal fees and expenses. In the case of a
transaction described in clause (i)(B) of such definition, Net Sales Proceeds
means the proceeds of any such transaction less the amount of selling expenses
incurred by or on behalf of the Company, including any legal fees and expenses
and other selling expenses incurred in connection with such transaction. In the
case of a transaction described in clause (i)(C) of such definition, Net Sales
Proceeds means the proceeds of any such transaction actually distributed to the
Company from the Joint Venture less the amount of any selling expenses,
including legal fees and expenses incurred by or on behalf of the Company (other
than those paid by the Joint Venture).  In the case of a transaction or series
of transactions described in clause (i)(D) of the definition of Sale, Net Sales
Proceeds means the proceeds of any such transaction (including the aggregate of
all payments under a Mortgage or in satisfaction thereof other than regularly
scheduled interest payments to the extent such interest accrues at a rate of
less than ten percent (10%) per annum) less the amount of selling expenses
incurred by or on behalf of the Company, including all commissions closing costs
and legal fees and expenses.  In the case of a transaction described in clause
(i)(E) of such definition, Net Sales Proceeds means the proceeds of any such
transaction less the amount of selling expenses incurred by or on behalf of the
Company, including any legal fees and expenses and other selling expenses
incurred in connection with such transaction. In the case of a transaction
described in clause (ii) of the definition of Sale, Net Sales Proceeds means the
proceeds of such transaction or series of transactions less all amounts
generated thereby which are reinvested in one or more Assets within 180 days
thereafter and less the amount of any real estate commissions, closing costs,
and legal fees and expenses and other selling expenses incurred by or allocated
to the Company in connection with such transaction or series of transactions. 
Net Sales Proceeds shall also include any consideration (including non-cash
consideration such as stock, notes, or other property or securities) that the
Company determines, in its discretion, to be economically equivalent to proceeds
of a Sale, valued in the reasonable determination of the Company. Net Sales
Proceeds shall not include any reserves established by the Company in its sole
discretion.

 

NYSE.  The New York Stock Exchange, or any successor entity.

 

Offering.  Any private or public offering of Shares pursuant to an effective
registration statement filed under the Securities Act or exempt from such filing
during periods from and after the date hereof.

 

7

--------------------------------------------------------------------------------


 

Organization and Offering Expenses.  Specified as any and all costs and
expenses, other than Selling Commissions and the dealer manager fee (as in
effect from time to time), incurred by and to be paid by the Company, the
Advisor or any Affiliate in connection with the formation, qualification and
registration of the Company and the marketing and distribution of its Shares,
including, without limitation, the following: legal, accounting (excluding any
Audit Expenses) and escrow fees; printing, amending, supplementing, mailing and
distributing costs; filing, registration and qualification fees and taxes;
telecopier and telephone costs; and all advertising and marketing expenses,
including the costs related to investor and broker-dealer sales meetings. 
Organization and Offering Expenses paid or incurred by the Advisor or any
Affiliate are on behalf of the Company and will be reimbursed by the Company in
accordance with the terms of Section 3.02(a)(i).

 

Ownership Percentage.  With respect to any Asset at a specified time, the
percentage of capital stock, membership interests, partnership interests or
other equity interests in the Asset held directly or indirectly by the Company
or the Partnership at such time, without regard to classification of such equity
interests.

 

Partnership.  Behringer Harvard Opportunity OP I, LP, a Texas limited
partnership, through which the Company may own Assets.

 

Performance Fee.  The fee payable to the Advisor upon termination of this
Agreement under certain circumstances if certain performance standards have been
met pursuant to Section 4.03(b).

 

Person.  An individual, corporation, association, business trust, estate, trust,
partnership, limited liability company or other legal entity.

 

Personnel Costs.  For each period, the amount of compensation and benefits paid
or accrued by the Advisor to, for or on behalf of, the Advisor Personnel
including any payroll taxes and insurance costs.

 

Property or Properties.  As the context requires, any, or all, respectively, of
the Real Property acquired by the Company or the Partnership, either directly or
indirectly (whether through a Joint Venture or otherwise).

 

Property Improvements. Any monies invested or otherwise spent by the Company or
the Partnership, directly or indirectly to develop, construct, renovate, or
otherwise physically improve an Asset, including, but not limited to tenant
improvements, whether pursuant to allowances, concessions or rent abatements,
all to the extent that the monies invested or funded for each of these purposes
were approved by the Board as part of the initial plan for the Asset.

 

Proprietary Property.  All modeling algorithms, tools, computer programs,
know-how, methodologies, processes, technologies, ideas, concepts, skills,
routines, subroutines, operating instructions and other materials and aides used
in performing the duties set forth in Section 2.02 that relate to investment
advice regarding current and potential Assets, and all modifications,
enhancements and derivative works of the foregoing.

 

Prospectus.  Prospectus has the meaning set forth in Section 2(a)(10) of the
Securities Act, including a preliminary prospectus, an offering circular as
described in Rule 253 of the General Rules and Regulations under the Securities
Act or, in the case of an intrastate offering, any document by whatever name
known, utilized for the purpose of offering and selling securities of the
Company to the public.

 

8

--------------------------------------------------------------------------------


 

Real Property.  Land, rights in land (including leasehold interests), and any
buildings, structures, improvements, furnishings, fixtures and equipment located
on or used in connection with land and rights or interests in land.

 

REIT.  A corporation, trust, association or other legal entity (other than a
real estate syndication) that is engaged primarily in investing in equity
interests in real estate (including fee ownership and leasehold interests) or in
Loans secured by real estate or both in accordance with Sections 856 through 860
of the Code.

 

Revised Loan.  Solely for purposes of determining the Debt Financing Fee under
Section 3.01(e), a Loan resulting from the refinancing, restructuring,
modification or extension of an Existing Loan; provided that the Loan will not
be treated as a Revised Loan if the Loan: (i) results from the exercise of a
valid, binding and effective (at the time of exercise) extension option
contained in the documents governing the Existing Loan; (ii) the terms and
conditions (except for the new maturity date) are different from the terms and
conditions of the Existing Loan; or (iii) is not made by the same lender or
lending syndicate making the Existing Loan and allowing for the withdrawal of
lenders from the lending syndicate but not the addition of a new lender or
lenders except for transfers permitted under the terms and conditions governing
the Existing Loan.

 

Royal Island.  The Company’s debt and equity investments related to the
development of a resort hotel, spa, golf course, marina, and residences on three
islands located in the Commonwealth of The Bahamas and commonly known as “Royal
Island.”

 

Sale or Sales.  (i) Any transaction or series of transactions whereby: (A) the
Company or the Partnership directly or indirectly (except as described in other
subsections of this definition) sells, grants, transfers, conveys, or
relinquishes its ownership of any Property or portion thereof and including any
event with respect to any Property which results in the Company receiving a
significant amount of insurance proceeds or condemnation awards; (B) the Company
or the Partnership directly or indirectly (except as described in other
subsections of this definition) sells, grants, transfers, conveys, or
relinquishes its ownership of all or substantially all of the interest of the
Company or the Partnership in any Joint Venture in which it is a co-venturer or
partner; (C) any Joint Venture directly or indirectly (except as described in
other subsections of this definition) sells, grants, transfers, conveys, or
relinquishes its ownership of any Property or portion thereof, including any
event with respect to any Property which results in the Joint Venture receiving
insurance claims or condemnation awards; (D) the Company or the Partnership
directly or indirectly (except as described in other subsections of this
definition) sells, grants, conveys or relinquishes its interest in any Mortgage
or portion thereof (including with respect to any Mortgage, all repayments
thereunder or in satisfaction thereof other than regularly scheduled interest
payments) and any event with respect to a Mortgage which gives rise to a
significant amount of insurance proceeds or similar awards; or (E) the Company
or the Partnership directly or indirectly (except as described in other
subsections of this definition) sells, grants, transfers, conveys, or
relinquishes its ownership of any other Asset not previously described in this
definition or any portion thereof, but (ii) not including any transaction or
series of transactions specified in clause (i) (A) through (E) above in which
the proceeds of such transaction or series of transactions are reinvested in one
or more Assets within 180 days thereafter.

 

Secured Note. The Secured Promissory Note dated as of March 29, 2011, by the
Company for the benefit of Behringer Harvard Holdings, LLC.

 

Securities Act.  The Securities Act of 1933, as amended from time to time, or
any successor statute thereto.  Reference to any provision of the Securities Act
shall mean such provision as in effect

 

9

--------------------------------------------------------------------------------


 

from time to time, as the same may be amended, and any successor provision
thereto, as interpreted by any applicable regulations as in effect from time to
time.

 

Selling Commissions.  Any and all commissions payable to underwriters, dealer
managers or other broker-dealers in connection with the sale of Shares,
including, without limitation, commissions payable to Behringer Securities LP.

 

Shared Services Burden.  General and administrative costs (other than Personnel
Costs) paid by the Advisor or its Affiliates and reasonably allocated to the
Company in good faith, including, but not limited to, marketing, legal,
accounting, internal audit, treasury, capital markets, asset management, office
management, investor relations, human resources, information technology and
software, risk management, supplies, travel, rent, utilities, telephone and
postage.

 

Shares.  Any shares of the Company’s common stock, par value $.0001 per share.

 

Soliciting Dealers.  Broker-dealers who are members of the Financial Industry
Regulatory Authority, or that are exempt from broker-dealer registration, and
who, in either case, have executed participating broker or other agreements with
the Dealer Manager to sell Shares.

 

Sponsor.  Robert M. Behringer.

 

Stock Dividend.  Any dividend or other distribution paid to stockholders of the
Company in the form of additional Shares.

 

Stockholders.  The record holders of the Company’s Shares as maintained in the
books and records of the Company or its transfer agent.

 

Stockholders’ 10% Return.  As of any date, an aggregate amount equal to a 10%
cumulative, noncompounded, annual return on Invested Capital (calculated like
simple interest); provided, however, that for purposes of calculating the
Stockholders’ 10% Return, any Stock Dividend shall not be included as a
Distribution; and provided, further, that for purposes of determining the
Stockholders’ 10% Return, the return for each portion of the Invested Capital
shall commence for purposes of the calculation upon the issuance of the shares
issued in connection with such capital.

 

Subordinated Incentive Listing Fee.  The fee payable to the Advisor under
certain circumstances if the Shares are Listed pursuant to Section 3.01(d).

 

Subordinated Share of Net Sales Proceeds.  The fee payable to the Advisor under
certain circumstances following receipt of Net Sales Proceeds pursuant to
Section 3.01(c).

 

Termination Date.  The date of termination of this Agreement.

 

Texas Tax Code.  The Texas Tax Code as amended by Texas H.B. 3, 79th Leg., 3rd
C.S. (2006).  Reference to any provision of the Texas Tax Code Act shall mean
such provision as in effect from time to time, as the same may be amended, and
any successor provision thereto, as interpreted by any applicable administrative
rules as in effect from time to time.

 

Total Operating Expenses.  All costs and expenses paid or incurred by the
Company, as determined under GAAP, which are in any way related to the operation
of the Company or to Company business, including the Asset Management Fee, but
excluding (i) the expenses of raising capital such as Organization and Offering
Expenses, legal, audit, accounting, underwriting, brokerage, listing,

 

10

--------------------------------------------------------------------------------


 

registration, and other fees, printing and other such expenses and tax incurred
in connection with the issuance, distribution, transfer, registration and
Listing of the Shares, (ii) interest payments, (iii) taxes, (iv) non-cash
expenditures such as depreciation, amortization, impairment charges and bad debt
reserves, (v) the Subordinated Share of Net Sales Proceeds, (vi) the Performance
Fee, (vii) the Subordinated Incentive Listing Fee, (viii) Acquisition Fees and
Acquisition Expenses (which, for purposes of this definition, shall include any
costs associated with Advisor Personnel performing Due Diligence Services),
(ix) real estate commissions on the Sale of Property, (x) property operating
expenses incurred on an individual Property level; and (xi) other fees and
expenses connected with the acquisition, disposition, management and ownership
of real estate interests, Loans or other property (including Audit Expenses, the
costs of foreclosure, insurance premiums, legal services, maintenance, repair
and improvement of property).

 

2%/25% Guidelines.  The requirement that, in any 12 month period, Total
Operating Expenses not exceed the greater of 2% of Average Invested Assets
during such 12 month period or 25% of Net Income over the same 12 month period.

 

ARTICLE II
THE ADVISOR

 

2.01                        Appointment.  The Company hereby appoints the
Advisor to serve as its advisor on the terms and conditions set forth in this
Agreement, and the Advisor hereby accepts such appointment.

 

2.02                        Duties of the Advisor.  The Advisor shall be deemed
to be in a fiduciary relationship to the Company and its Stockholders.  The
Advisor directly, or indirectly through Affiliates, undertakes to use its
reasonable best efforts, subject to the supervision of the Board and consistent
with the provisions of the Articles of Incorporation and Bylaws, to, among other
things:

 

(a)                                 serve as the Company’s investment and
financial advisor and provide research and economic and statistical data in
connection with the Assets and investment policies;

 

(b)                                 provide the daily management of the Company
and perform and supervise the various administrative functions reasonably
necessary for the management and operations of the Company;

 

(c)                                  maintain and preserve the books and records
of the Company, including stock books and records reflecting a record of the
Stockholders and their ownership of the Company’s uncertificated Shares, if any,
and acting as transfer agent for the Company’s Shares;

 

(d)                                 investigate, select, and, on behalf of the
Company, engage and conduct business with such Persons as the Advisor deems
necessary to the proper performance of its obligations hereunder, including but
not limited to consultants, accountants, correspondents, lenders, technical
advisors, attorneys, brokers, underwriters, corporate fiduciaries, escrow
agents, depositaries, custodians, agents for collection, insurers, insurance
agents, banks, builders, developers, property owners, mortgagors, property
management companies, transfer agents and any and all agents for any of the
foregoing, including Affiliates of the Advisor, and Persons acting in any other
capacity deemed by the Advisor necessary or desirable for the performance of any
of the foregoing services, including but not limited to entering into contracts
in the name of the Company with any of the foregoing;

 

(e)                                  consult with the officers and the Board and
assist the Board in the formulation and implementation of the Company’s
financial policies, and, as necessary, furnish the Board

 

11

--------------------------------------------------------------------------------


 

with advice and recommendations with respect to the making or management of
investments consistent with the investment objectives and policies of the
Company and in connection with any borrowings proposed to be undertaken by the
Company;

 

(f)                                   subject to the provisions of Sections
2.02(h) and 2.03 hereof, (i) structure and negotiate the terms and conditions of
transactions relating to Assets owned, or to be acquired by, the Company or the
Partnership; (ii) acquire or dispose of Assets on behalf of the Company or the
Partnership in compliance with the investment objectives and policies of the
Company; (iii) structure and negotiate the terms and conditions relating to:
(x) the offer and sale of equity or debt securities by the Company (y) the entry
into or the restructuring, refinancing of or extensions relating to, Loans;
(iv) make other changes in the asset or capital structure of, and dispose of,
reinvest the proceeds from the sale of, or otherwise deal with the investments
in, Assets; and (v) enter into leases of Property and service contracts for
Assets and, to the extent necessary, perform all other operational functions for
the maintenance and administration of such Assets, including the servicing of
Mortgages;

 

(g)                                  provide the Board with periodic reports
regarding prospective investments in Assets;

 

(h)                                 obtain the prior approval of the Board
(including a majority of all Independent Directors) to acquire or dispose of an
Asset;

 

(i)                                     obtain reports (which may be prepared by
or for the Advisor or its Affiliates), where appropriate, concerning the value
of Assets or contemplated investments of the Company in Assets;

 

(j)                                    from time to time, or at any time
reasonably requested by the Board, make reports to the Board of the Advisor’s
performance of services to the Company under this Agreement;

 

(k)                                 provide the Company with all necessary cash
management services;

 

(l)                                     deliver to, or maintain on behalf of,
the Company copies of all appraisals obtained in connection with acquiring
Assets or financing, refinancing, restructuring or extending any Loans;

 

(m)                             act, or obtain the services of others to act, as
attorney-in-fact or agent of the Company in acquiring or disposing of Assets,
disbursing, and collecting the funds, paying the debts and fulfilling the
obligations of the Company and handling, prosecuting and settling any claims of
the Company, including foreclosing and otherwise enforcing mortgage and other
liens and security interests comprising any of the Assets;

 

(n)                                 supervise the preparation, filing and
distribution of returns and reports to governmental agencies and to Stockholders
and other investors and act on behalf of the Company in connection with investor
relations;

 

(o)                                 provide office space, equipment and
personnel as required for the performance of the foregoing services as Advisor;

 

12

--------------------------------------------------------------------------------


 

(p)                                 prepare, on behalf of the Company, all
reports and returns required by the Securities and Exchange Commission, Internal
Revenue Service and other state or federal governmental agencies; and

 

(q)                                 do all things necessary to assure its
ability to render the services described in this Agreement.

 

2.03                        Authority of Advisor.

 

(a)                                 Pursuant to the terms of this Agreement
(including the restrictions included in this Section 2.03 and in Section 2.06),
and subject to the continuing and exclusive authority of the Board over the
management of the Company, the Board hereby delegates to the Advisor the
authority to (i) locate, analyze and select investment opportunities,
(ii) structure the terms and conditions of transactions relating to the Assets,
(iii) acquire Properties, make and acquire Mortgages and invest in other Assets
in compliance with the investment objectives and policies of the Company,
(iv) structure and negotiate the terms and conditions relating to (x) the offer
and sale of equity or debt securities by the Company (y) the entry into or the
restructuring, refinancing of, or extension relating to, Loans, (v) enter into
leases for the Properties and service contracts for the Assets, oversee
Affiliated companies and Persons that perform property management or other
services for the Company, (vi) oversee non-affiliated property managers and
other non-affiliated Persons who perform services for the Company,
(vii) undertake accounting and other record-keeping functions at the Asset
level; and (viii) all steps otherwise necessary to oversee the Company’s Assets.

 

(b)                                 Notwithstanding the foregoing, any
acquisition or disposal of Assets by the Company or the Partnership (as well as
any Loans required to fund the acquisition by the Company or the Partnership),
will require the prior approval of the Board (including a majority of the
Independent Directors).

 

(c)                                  The prior approval of a majority of the
Independent Directors and a majority of the Board, in each case not otherwise
interested in the transaction, will be required for each transaction between the
Company and the Advisor or its Affiliates.

 

(d)                                 If a transaction requires approval by the
Board, the Advisor will deliver to the Directors all documents required by them
to properly evaluate the proposed transaction.

 

The Board may, at any time upon the giving of notice to the Advisor, modify or
revoke the authority set forth in this Section 2.03. If and to the extent the
Board so modifies or revokes the authority contained herein, the Advisor shall
henceforth submit to the Board for approval all items requiring Board approval
as a result of the modification or revocation of authority, provided, however,
that such modification or revocation shall be effective only upon receipt by the
Advisor and shall not be applicable to transactions to which the Advisor has
committed the Company prior to the date of receipt by the Advisor of such
notification.

 

2.04                        Bank Accounts.  The Advisor may establish and
maintain one or more bank accounts in its own name for the account of the
Company or in the name of the Company and may collect and deposit into any such
account or accounts, and disburse from any such account or accounts, any money
on behalf of the Company, under such terms and conditions as the Board may
approve, provided that no funds shall be commingled with the funds of the
Advisor; and the Advisor shall from time to time render appropriate accountings
of such collections and payments to the Board, its Audit Committee and the
auditors of the Company.

 

13

--------------------------------------------------------------------------------


 

2.05                        Records; Access.  The Advisor shall maintain
appropriate records of all its activities hereunder and make such records
available for inspection by the Board and by counsel, auditors and authorized
agents of the Company, at any time or from time to time during normal business
hours.  The Advisor shall at all reasonable times have access to the books and
records of the Company.

 

2.06                        Limitations on Activities.  Anything else in this
Agreement to the contrary notwithstanding, the Advisor shall refrain from taking
any action which, in its sole judgment made in good faith, would (a) adversely
affect the status of the Company as a REIT, (b) subject the Company to
regulation under the Investment Company Act of 1940, as amended, or (c) violate
any law, rule, regulation or statement of policy of any governmental body or
agency having jurisdiction over the Company, the Shares or any of the Company’s
securities, or otherwise not be permitted by the Articles of Incorporation or
Bylaws, except if such action shall be ordered by the Board, in which case the
Advisor shall notify promptly the Board of the Advisor’s judgment of the
potential impact of such action and shall refrain from taking such action until
it receives further clarification or instructions from the Board.  In such event
the Advisor shall have no liability for acting in accordance with the specific
instructions of the Board so given.  The Advisor, its directors, officers,
employees and stockholders, and the directors, officers, employees and
stockholders of the Advisor’s Affiliates shall not be liable to the Company or
to the Board or Stockholders for any act or omission by the Advisor, its
directors, officers, employees or stockholders, or for any act or omission of
any Affiliate of the Advisor, its directors, officers or employees or
stockholders except as provided in Section 5.02 of this Agreement.

 

2.07                        Relationship with Directors.  Directors, officers
and employees of the Advisor or an Affiliate of the Advisor may serve as
Directors, officers or employees of the Company, except that no director,
officer or employee of the Advisor or its Affiliates who also is a Director
shall receive any compensation from the Company for serving as a Director other
than reasonable reimbursement for travel and related expenses incurred in
attending meetings of the Board.

 

2.08                        Other Activities of the Advisor.  Nothing herein
contained shall prevent the Advisor or its Affiliates from engaging in other
activities, including, without limitation, the rendering of advice to other
Persons (including other REITs) and the management of other programs advised,
sponsored or organized by the Advisor or its Affiliates; nor shall this
Agreement limit or restrict the right of any director, officer, employee, or
stockholder of the Advisor or its Affiliates to engage in any other business or
to render services of any kind to any other Person.  The Advisor may, with
respect to any investment in which the Company is a participant, also render
advice and service to each and every other participant therein.  The Advisor
shall report to the Board the existence of any condition or circumstance,
existing or anticipated, of which it has knowledge, which creates or could
create a conflict of interest between the Advisor’s obligations to the Company
and its obligations to or its interest in any other Person.  The Advisor or its
Affiliates shall promptly disclose to the Board knowledge of such condition or
circumstance.  If the Sponsor, Advisor, Director or Affiliates thereof have
sponsored other investment programs with similar investment objectives which
have investment funds available at the same time as the Company, it shall be the
duty of the Board (including the Independent Directors) to adopt the method by
which investments are to be allocated to the competing investment entities that
is set forth in the Company’s most recent Prospectus for its Shares, and to
apply such method fairly to the Company.

 

14

--------------------------------------------------------------------------------


 

ARTICLE III

 

COMPENSATION AND REIMBURSEMENT OF SPECIFIED COSTS

 

3.01                        Fees.

 

(a)                                 Asset Management Fee.  The Company shall pay
the Advisor a monthly Asset Management Fee in an amount equal to 1/12th of
0.575% of Aggregate Asset Value as of the last day of the month, payable on the
15th day of following month.

 

(b)                                 Acquisition and Advisory Fees.  The Company
shall pay the Advisor an Acquisition and Advisory Fee, in an amount equal to
2.5% of the Contract Purchase Price of each Asset, in connection with
(i) acquiring such Asset, or any Incremental Interest therein, including by way
of exchanging a debt interest for an equity interest, (ii) any Property
Improvement, or (iii) the making of a Mortgage.  In the case of an Asset owned
by a Joint Venture, the Acquisition and Advisory Fee payable hereunder shall be
equal to the product of 2.5% of the Contract Purchase Price paid by the Joint
Venture and the Ownership Percentage.  In the case of a Joint Venture, nothing
herein shall prohibit the Advisor from receiving a fee from the joint venture
partner for acquisition and advisory services separate and distinct from the
Acquisition and Advisory Fee; provided, however, that the Advisor shall have
promptly advised the Board of the proposed fee and that the Independent
Directors shall have approved the fee.  If the Independent Directors do not
authorize the Advisor to accept a separate fee from the joint venture partner,
then the Independent Directors may cause the Company to set off any fee paid by
the joint venture partner to the Advisor against any Acquisition and Advisory
Fee due to the Advisor hereunder.

 

The Advisor shall submit an invoice to the Company concurrent with, or within a
reasonable amount of time following, the closing or closings of each event for
which an Acquisition and Advisory Fee is due hereunder, accompanied by a
computation of the Acquisition and Advisory Fee. The Company shall pay the
Acquisition and Advisory Fee to the Advisor within a reasonable period of time
after receipt by the Company of the invoice; provided that the Advisor may waive
or defer payment of any particular Acquisition and Advisory Fee in its sole
discretion. All or any portion of the Acquisition and Advisory Fee deferred by
the Advisor shall bear interest if agreed to by the Company, and shall be paid
in such other period as the Advisor shall determine.

 

(c)                                  Subordinated Share of Net Sales Proceeds. 
Prior to Listing, upon the consummation of any Sale, the Advisor shall receive a
Subordinated Share of Net Sales Proceeds in an amount equal to 15% of Net Sales
Proceeds less the amount by which the Company’s debt for borrowed money exceeds
Aggregate Asset Value after the sale of the Asset(s) in respect of which the Net
Sales Proceeds is being determined. Notwithstanding the foregoing, the
Subordinated Share of Net Sales Proceeds will not be earned or paid unless and
until the Stockholders have received total Distributions in an amount equal to
or in excess of the sum of their aggregate Invested Capital plus the
Stockholders’ 10% Return.  To the extent that, in any instance, the Subordinated
Share of Net Sales Proceeds is not earned and paid due to the foregoing
limitation, the Subordinated Share of Net Sales Proceeds that would have been
earned and paid had the foregoing limitation not been in place at the time of a
Sale shall be a contingent liability of the Company, and shall be paid if and
only if the conditions set forth in the preceding sentence of this
Section 3.01(c) have been satisfied and, upon the satisfaction of such
condition, the Company shall pay all such Subordinated Share of Net Sales
Proceeds as if such condition had been satisfied with respect to each such prior
Sale.

 

Following Listing, and as soon as practicable after determination of Market
Value (defined below), if the Stockholders have received or been deemed to have
received total Distributions in an amount equal to the sum of their aggregate
Invested Capital and Stockholders’ 10% Return through the date of Listing, the
Advisor shall receive a Subordinated Share of Net Sales Proceeds in an amount
equal to 15% of Net Sales Proceeds less the amount by which the Company’s debt
for borrowed money exceeds Aggregate Asset Value after the Listing.  For

 

15

--------------------------------------------------------------------------------


 

purposes of the preceding sentence, in addition to actual Distributions
received, Stockholders will be deemed to have received Distributions in the
amount equal to the product of the total number of Shares outstanding and the
average closing price of the Shares over the 30-trading-day period beginning the
date of Listing (the “Market Value”).  For purposes of this Section 3.01(c), in
determining whether the Subordinated Share of Net Sales Proceeds is payable
following Listing, in addition to actual Distributions received, Stockholders
will be deemed to have received Distributions in the amount equal to the Market
Value.

 

(d)                                 Subordinated Incentive Listing Fee. 
Following Listing, and as soon as practicable after determination of Market
Value, the Advisor shall be entitled to receive a Subordinated Incentive Listing
Fee payable in the form of an interest bearing promissory note (the “SILF Note”)
in a principal amount equal to 15% of the amount by which (i) the market value
of the outstanding Shares, measured by taking the Market Value, plus the total
of all Distributions paid to Stockholders from the Company’s inception until the
date of Listing, exceeds (ii) the sum of (A) 100% of Invested Capital and
(B) the total Distributions required to be paid to the Stockholders in order to
pay the Stockholders’ 10% Return from inception through the date of Listing. 
Interest on the SILF Note will accrue beginning on the date of Listing at a rate
deemed fair and reasonable by the Independent Directors on the date of Listing. 
The Company shall repay the SILF Note using the entire Net Sales Proceeds of
each Sale after Listing until the SILF Note is paid in full, with interest.  If
the SILF Note has not been paid in full within five years from the date of
Listing, then the Advisor, its successors or assigns, may elect to convert the
balance of the SILF NOTE, including accrued but unpaid interest, into Shares at
a price per Share equal to the average Closing Price of the Shares over the ten
trading days immediately preceding the date of such election.  If the Shares are
no longer listed at such time as the SILF Note becomes convertible into Shares
as provided by this paragraph, then the price per Share, for purposes of
conversion, shall equal the fair market value for the Shares as determined by
the Board based upon the Appraised Value of the Assets as of the date of
election.

 

(e)                                  Debt Financing Fee.

 

(i)                                     The Company shall pay the Advisor a Debt
Financing Fee, calculated as follows:

 

(A)                               if the Company, the Partnership or any Joint
Venture executes and delivers definitive documents governing a Loan (but
excluding Loans that are assumed or Revised Loans), a Debt Financing Fee equal
to 1.0% of the Commitment Amount; provided, that, in the event that the Company,
the Partnership or the Joint Venture simultaneously executes and delivers
documents for more than one transaction in respect of the same Loan, the Company
shall not be required to pay more than one Debt Financing Fee under this
Section 3.01(e)(i)(A) in respect of that particular Loan; and

 

(B)                               in the case of a Loan which is a Revised Loan,
a Debt Financing Fee in an amount equal to:  (1) for the first Extension Period,
0.40% of the Commitment Amount; plus (2) for the second Extension Period, 0.30%
of the Commitment Amount; plus (3) for the third Extension Period, 0.30% of the
Commitment Amount; provided, that the fee for any Extension Period of less than
360 days, will be equal to the product of (I) the full amount of the fee payable
under clause (1), (2) or (3), as applicable, and (II) a fraction, the numerator
of which will be equal to the number of days in the Extension Period and the
denominator of which will be equal to 360.

 

16

--------------------------------------------------------------------------------


 

(ii)                                  The Debt Financing Fee shall be paid
concurrent with, or subsequent to, the parties executing and delivering
definitive documents governing the Loan or Revised Loan.

 

(iii)                               Notwithstanding the provisions of
Section 3.01(e)(i) above, no Debt Financing Fee shall be due for any Loan,
including any Revised Loan, resulting from any extension or extensions of the
maturity date of an Existing Loan for an aggregate period of less than 120 days
from the original Existing Maturity Date.

 

(iv)                              With respect to any Loan or Revised Loan
secured by an Asset owned through a Joint Venture, the Advisor shall be entitled
to a Debt Financing Fee under Section 3.01(e)(i) if the Advisor obtains the Loan
or Revised Loan or performs more than ministerial services in connection with
the Joint Venture obtaining the Loan or Revised Loan, which Debt Financing Fee
shall be equal to the product of the amount of the Debt Financing Fee, as
calculated in accordance with Section 3.01(e)(i), and the Ownership Percentage. 
In the case of a Joint Venture, nothing herein shall prohibit the Advisor from
receiving a fee from the joint venture partner for debt financing services
separate and distinct from the Debt Financing Fee; provided, however, that the
Advisor shall have promptly advised the Board of the proposed fee and that the
Independent Directors shall have approved the fee.  If the Independent Directors
do not authorize the Advisor to accept a separate fee from the joint venture
partner, then the Independent Directors may cause the Company to set off any fee
paid by the joint venture partner to the Advisor against any Debt Financing Fee
due to the Advisor hereunder.

 

(v)                                 The Debt Financing Fee paid to the Advisor
shall be deemed to include the reimbursement of the specified cost incurred by
the Advisor of engaging third parties to source debt financing, and nothing
herein shall prevent the Advisor from entering fee-splitting arrangements with
third parties with respect to the Debt Financing Fee; provided that, if, as a
result of such arrangement, the fee due the third party exceeds the amount of
the Debt Financing Fee that is otherwise due hereunder, no Debt Financing Fee
shall be due and payable to the Advisor, and the Company shall be obligated to
pay all fees due to the third party or parties; provided, however, that any
payment by the Company of fees in excess of the percentages set forth in clause
(e)(i) shall be subject to the prior approval of the Board.

 

(f)                                   Limitations on Payments.  Notwithstanding
the foregoing, no payments shall be made under Sections 3.01(c), 3.01(d) or
4.03(b) if, at or prior to the time the payment is due, the Convertible Shares
have been converted into Shares in the case of Sections 3.01(c) and 3.01(d), or,
in the case of Section 4.03(b), the determination of the number of Shares
issuable upon conversion of the Convertible Shares has been made in accordance
with Section 5.3(iii)(c) of Article V of the Articles of Incorporation, in each
case, without any reduction in the number of Convertible Shares converted or in
the value or number of Shares to be issued upon such conversion that may be
triggered under the terms of the Convertible Shares to avoid jeopardizing the
Company’s REIT status.  If, however, the Convertible Shares have been converted
into Shares in the case of Sections 3.01(c) and 3.01(d), or, in the case of
Section 4.03(b), the determination of the number of Shares issuable upon
conversion of the Convertible Shares has been made in accordance with
Section 5.3(iii)(c) of Article V of the Articles of Incorporation, in each case,
with a reduction in the number of Convertible Shares converted or in the value
or number of Shares issued upon such conversion triggered under the terms of the
Convertible Shares to avoid jeopardizing the Company’s REIT status, (i) no
payments otherwise due and payable under Section 3.01(c) (“Offset Payments”)
shall be paid until the aggregate amount of such Offset

 

17

--------------------------------------------------------------------------------


 

Payments equals the aggregate value of the Shares (as determined at the time of
such conversion as being the Company Value divided by the number of Shares
outstanding at such time) issued or issuable upon conversion of the Convertible
Shares, and (ii) any payments otherwise due and payable under Sections
3.01(d) or 4.03(b) shall be reduced, dollar-for-dollar, by an amount equal to
the aggregate value of the Shares (as determined at the time of such conversion
as being the Company Value divided by the number of Shares outstanding at such
time) issued or issuable upon conversion of the Convertible Shares.

 

3.02                        Expenses.

 

(a)                                 In addition to the compensation paid to the
Advisor pursuant to Section 3.01 hereof, the Company shall pay directly or
reimburse the Advisor for the specified cost of all expenses paid by the Advisor
in connection with the services it provides to the Company pursuant to this
Agreement, including, but not limited to:

 

(i)                                     Organization and Offering Expenses;
provided, however, that within 60 days after the end of the month in which an
Offering terminates, the Advisor shall reimburse the Company for any
Organization and Offering Expenses reimbursement received by the Advisor
pursuant to this Section 3.02, to the extent that such reimbursement exceeds 2%
of the Gross Proceeds exclusive of Gross Proceeds from shares sold under the
Company’s Distribution Reinvestment Plan.  The Advisor shall be responsible for
the payment of all Organization and Offering Expenses in excess of 2% of the
Gross Proceeds exclusive of Gross Proceeds from shares sold under the Company’s
Distribution Reinvestment Plan;

 

(ii)                                  Acquisition Expenses (except for Audit
Expenses which are reimbursable under Section 3.02(a)(xiv) below) paid or
incurred by the Advisor on behalf of the Company; provided that such Acquisition
Expenses must be documented by reasonably detailed and itemized invoices. 
Nothing in this Section 3.02(a)(ii) shall be construed to require the Advisor to
pay or reimburse any Acquisition Expenses which are paid or incurred by the
Company;

 

(iii)                               the actual cost of goods, services and
materials used by the Company and obtained from Persons not affiliated with the
Advisor, other than Acquisition Expenses, including brokerage fees paid in
connection with the purchase and sale of Shares or other securities;

 

(iv)                              interest and other costs for borrowed money,
including discounts, points and other similar fees;

 

(v)                                 taxes and assessments on income or property
and taxes as an expense of doing business;

 

(vi)                              costs associated with insurance required in
connection with the business of the Company or by the Board;

 

(vii)                           expenses of managing, operating and disposing of
Assets owned by the Company, whether payable to an Affiliate of the Company or a
non-affiliated Person. For the avoidance of doubt, expenses set forth in this
clause (vii) shall not include any payment by an Owner (as defined therein) to
the Manager (as defined therein) under the Second Amended and Restated Property
Management and Leasing Agreement dated as

 

18

--------------------------------------------------------------------------------


 

of December 29, 2006, by and among the Company, the Partnership and HPT
Management Services LP, a Texas limited partnership;

 

(viii)                        all expenses in connection with payments to the
Board for attendance at meetings of the Board and Stockholders;

 

(ix)                              expenses associated with Listing or with the
issuance and distribution of Shares and other securities of the Company, such as
Selling Commissions and fees, advertising expenses, taxes, legal and accounting
fees, Listing and registration fees, and other Organization and Offering
Expenses;

 

(x)                                 expenses connected with payments of
Distributions in cash or otherwise made or caused to be made by the Company to
the Stockholders;

 

(xi)                              expenses of organizing, revising, amending,
converting, modifying, or terminating the Company or the Articles of
Incorporation;

 

(xii)                           expenses of any third party transfer agent for
the Shares and of maintaining communications with Stockholders, including the
cost of preparation, printing, and mailing annual reports and other Stockholder
reports, proxy statements and other reports required by governmental entities;

 

(xiii)                        administrative expenses, including Personnel Costs
and Shared Services Burden (in each case only to the extent reasonably
allocated, in good faith, for that portion of the personnel or service provided
to the Company, the Partnership or any Joint Venture on the Company’s behalf);
provided, however, that the Company shall not reimburse the Advisor for any
portion of any Personnel Costs (as determined by the Advisor based on its review
of the time sheets or other billing records and receipts of the Advisor
Personnel) attributable to the Advisor Personnel while performing asset
management, acquisition services or services related to any potential or actual
entry into a Loan or Revised Loan;

 

(xiv)                       Audit Expenses, accounting and legal fees;

 

(xv)                          Acquisition Expenses paid or incurred by the
Advisor in connection with acquisition transactions that were not completed or
closed by the Company; and

 

(b)                                 Expenses incurred by the Advisor on behalf
of the Company and payable pursuant to this Section 3.02 shall be reimbursed no
less than quarterly to the Advisor within 60 days after the end of each
quarter.  The Advisor shall prepare a statement documenting the expenses of the
Company during each quarter, and shall deliver such statement to the Company
within 45 days after the end of each quarter.

 

3.03                        Other Services.  Should the Board request that the
Advisor or any director, officer or employee thereof render services for the
Company other than set forth in Section 2.02, such services shall be separately
compensated at such rates and in such amounts as are agreed by the Advisor and
the Independent Directors, subject to the limitations contained in the Articles
of Incorporation, and shall not be deemed to be services pursuant to the terms
of this Agreement.

 

3.04                        Reimbursement to the Advisor.  The Company shall not
reimburse the Advisor for Total Operating Expenses to the extent that Total
Operating Expenses (including the Asset Management

 

19

--------------------------------------------------------------------------------


 

Fee), in the four consecutive fiscal quarters then ended (the “Expense Year”)
exceed (the “Excess Amount”) the greater of 2% of Average Invested Assets or 25%
of Net Income for such year.  Any Excess Amount paid to the Advisor during a
fiscal quarter shall be repaid to the Company.  Reimbursement of all or any
portion of the Total Operating Expenses that exceed the limitation set forth in
the preceding sentence may, at the option of the Advisor, be deferred without
interest and may be reimbursed in any subsequent Expense Year where such
limitation would permit such reimbursement if the Total Operating Expense were
incurred during such period. Notwithstanding the foregoing, if there is an
Excess Amount in any Expense Year and the Independent Directors determine that
such excess was justified, based on unusual and nonrecurring factors which they
deem sufficient, the Excess Amount may be reimbursed to the Advisor.  Within 60
days after the end of any fiscal quarter of the Company for which there is an
Excess Amount which the Independent Directors conclude was justified and
reimbursable to the Advisor, there shall be sent to the Stockholders a written
disclosure of such fact, together with an explanation of the factors the
Independent Directors considered in determining that such Excess Amount was
justified. Such determination shall be reflected in the minutes of the meetings
of the Board.  All figures used in any computation pursuant to this Section 3.04
shall be determined in accordance with generally accepted accounting principles
applied on a consistent basis.

 

3.05                              Fees Paid.  Notwithstanding anything to the
contrary herein, the Company acknowledges and agrees that (i) all fees paid to
the Advisor by the Company or expenses reimbursed to the Advisor by the Company,
from inception of the Company up to and including December 31, 2010, are
reflected on the Company’s “Consolidated Audited Financial Statements,” and the
related notes thereto, as of and for the periods ended December 31, 2010 and
(ii) the Advisor shall have no liability or obligation to repay the Company any
fees or expenses paid or reimbursed to the Advisor by the Company from inception
of the Company for periods ended, prior to, or for, December 31, 2010.  Further,
notwithstanding any other provision of this Agreement, the Advisor acknowledges
and agrees that the Company shall have no liability or obligation to pay the
Advisor any fees that may have been earned by, or that are due to, the Advisor,
or to reimburse the Advisor for any expenses incurred by the Advisor, in each
case for periods ended, prior to, or for, December 31, 2010, except (x) as
otherwise reflected on the Company’s “Consolidated Audited Financial
Statements,” and the related notes thereto, as of and for the periods ended
December 31, 2010, and (y) any amounts accrued or owing, but not paid, pursuant
to the Secured Note or the Deferral Agreement.

 

ARTICLE IV

 

TERM AND TERMINATION

 

4.01                        Term; Renewal.  Subject to Section 4.02 hereof, this
Agreement shall continue in force until the first anniversary of its Effective
Date.  Thereafter, this Agreement may be renewed for an unlimited number of
successive one-year terms upon mutual consent of the parties.  It is the duty of
the Board to evaluate the performance of the Advisor annually before renewing
the Agreement, and each such renewal shall be for a term of no more than one
year.

 

4.02                        Termination.  This Agreement will automatically
terminate upon Listing.  This agreement also may be terminated at the option of
either party (i) immediately upon a Change of Control or (ii) upon 60 days
written notice without cause or penalty (in either case, if termination is by
the Company, then such termination shall be upon the approval of a majority of
the Independent Directors).  Notwithstanding the foregoing, the provisions of
this Agreement that provide for payment to the Advisor of expenses, fees or
other compensation following the date of termination (i.e., Sections 3.01(d) and
4.03) shall continue in full force and effect until all amounts payable
thereunder to the Advisor are paid in full.

 

20

--------------------------------------------------------------------------------


 

4.03                        Payments to and Duties of Advisor upon Termination.

 

(a)                                 After the Termination Date, the Advisor
shall not be entitled to compensation for further services hereunder except it
shall be entitled to and receive from the Company within 30 days after the
effective date of such termination all unpaid reimbursements of expenses,
subject to the provisions of Section 3.04 hereof, and all contingent liabilities
related to fees payable to the Advisor prior to termination of this Agreement,
provided that the Subordinated Incentive Listing Fee, if any, shall be paid in
accordance with the provisions of Section 3.01(d).  In the event the
Subordinated Incentive Listing Fee is paid to the Advisor following Listing, no
Performance Fee will be paid to the Advisor pursuant to Section 4.03(b) below.

 

(b)                                 Upon termination, unless such termination is
by the Company because of a material breach of this Agreement by the Advisor, or
upon Listing (in which case any Subordinated Incentive Listing Fee will be paid
in accordance with the provisions of Section 3.01(d)), the Advisor shall be
entitled to receive a Performance Fee payable in the form of an interest bearing
promissory note (the “Performance Fee Note”) in a principal amount equal to the
product of 0.15 times the amount, if any, by which (i) the Company Value plus
the total Distributions paid to holders of Shares through the Termination Date,
exceeds (ii) the sum of the aggregate Invested Capital plus the Stockholders’
10% Return through the Termination Date.  Interest on the Performance Fee Note
will accrue beginning on the Termination Date at a rate deemed fair and
reasonable by the Independent Directors.  The Company shall repay the
Performance Fee Note using the entire Net Sales Proceeds of each Sale after the
Termination Date until the Performance Fee Note is paid in full, with interest. 
If the Performance Fee Note has not been paid in full within five years from the
Termination Date, then the Advisor, its successors or assigns, may elect to
convert the balance of the Performance Fee Note, including accrued but unpaid
interest, into Shares at a price per Share equal to the average Closing Price of
the Shares over the ten trading days immediately preceding the date of such
election if the Shares are Listed at such time.  If the Shares are not Listed at
such time, the Advisor, its successors or assigns, may elect to convert the
balance of the Performance Fee Note, including accrued but unpaid interest, into
Shares at a price per Share equal to the fair market value for the Shares as
determined by the Board based upon the Appraised Value of the Assets on the date
of election.  In no event will the amount paid to the Advisor under the
Performance Fee Note, including interest, exceed the amount considered
presumptively reasonable under Section IV.F. of the NASAA Guidelines (the “NASAA
Limit”).  In such event, the aggregate amount payable under the Performance Fee
Note, including interest, shall be reduced to an amount equal to the NASAA
Limit.

 

(c)                                  In the event that the Advisor disagrees
with the valuation of Shares pursuant to Section 4.03(b) where the Shares are
not Listed, for purposes of determining the number of shares to be issued to the
Advisor following the Advisor’s election to convert the balance of the
Performance Fee Note owed to the Advisor, then the fair market value of such
shares shall be determined by an independent appraiser of equity value selected
by the Advisor and the Company.  If the Advisor and the Company are unable to
agree upon an expert independent appraiser, then each of the Company and the
Advisor shall name one appraiser and the two named appraisers shall promptly
agree in good faith to the appointment of one such appraiser whose determination
shall be final and binding on the parties.  The cost of such appraisal shall be
shared evenly between the Company and the Advisor.

 

(d)                                 The Advisor shall promptly upon termination:

 

21

--------------------------------------------------------------------------------


 

(i)                                     pay over to the Company all money
collected and held for the account of the Company pursuant to this Agreement,
after deducting any accrued compensation and reimbursement for its expenses to
which it is then entitled;

 

(ii)                                  deliver to the Board a full accounting,
including a statement showing all payments collected by it and a statement of
all money held by it, covering the period following the date of the last
accounting furnished to the Board;

 

(iii)                               deliver to the Board all assets, including
the Assets, and documents of the Company then in the custody of the Advisor; and

 

(iv)                              cooperate with the Company and take all
reasonable actions requested by the Company to provide an orderly transition of
the advisory function.

 

ARTICLE V

 

INDEMNIFICATION

 

5.01                        Indemnification by the Company.

 

(a)                                 The Company shall indemnify and hold
harmless the Advisor and its Affiliates, including their respective officers,
directors, partners and employees, from all liability, claims, damages or losses
arising in the performance of their duties hereunder, and related expenses,
including reasonable attorneys’ fees, to the extent such liability, claims,
damages or losses and related expenses are not fully reimbursed by insurance,
subject to any limitations imposed by the laws of the State of Maryland and the
Articles of Incorporation.  Notwithstanding the foregoing, under the Articles of
Incorporation, the Company shall not indemnify or hold harmless the Advisor or
its Affiliates, including their respective officers, directors, partners and
employees, for any liability or loss suffered by the Advisor or its Affiliates,
including their respective officers, directors, partners and employees, nor
shall it provide that the Advisor or its Affiliates, including their respective
officers, directors, partners and employees, be held harmless for any loss or
liability suffered by the Company, unless all of the following conditions are
met:  (i) the Advisor or its Affiliates, including their respective officers,
directors, partners and employees, have determined, in good faith, that the
course of conduct which caused the loss or liability was in the best interests
of the Company; (ii) the Advisor or its Affiliates, including their respective
officers, directors, partners and employees, were acting on behalf of or
performing services for the Company; (iii) such liability or loss was not the
result of negligence or misconduct by the Advisor or its Affiliates, including
their respective officers, directors, partners and employees; and (iv) such
indemnification or agreement to hold harmless is recoverable only out of the
Company’s net assets and not from stockholders.  Notwithstanding the foregoing,
the Advisor and its Affiliates, including their respective officers, directors,
partners and employees, shall not be indemnified by the Company for any losses,
liability or expenses arising from or out of an alleged violation of federal or
state securities laws by such party unless one or more of the following
conditions are met:  (i) there has been a successful adjudication on the merits
of each count involving alleged securities law violations as to the particular
indemnitee; (ii) such claims have been dismissed with prejudice on the merits by
a court of competent jurisdiction as to the particular indemnitee; and (iii) a
court of competent jurisdiction approves a settlement of the claims against a
particular indemnitee and finds that indemnification of the settlement and the
related costs should be made, and the court considering the request for
indemnification has been advised of the position of the Securities and Exchange
Commission and of the published position

 

22

--------------------------------------------------------------------------------


 

of any state securities regulatory authority in which securities of the Company
were offered or sold as to indemnification for violations of securities laws.

 

(b)                                 The Articles of Incorporation provide that
the advancement of Company funds to the Advisor or its Affiliates, including
their respective officers, directors, partners and employees, for legal expenses
and other costs incurred as a result of any legal action for which
indemnification is being sought is permissible only if all of the following
conditions are satisfied:  (i) the legal action relates to acts or omissions
with respect to the performance of duties or services on behalf of the Company;
(ii) the legal action is initiated by a third party who is not a stockholder or
the legal action is initiated by a stockholder acting in his or her capacity as
such and a court of competent jurisdiction specifically approves such
advancement; (iii) the Advisor or its Affiliates, including their respective
officers, directors, partners and employees, undertake to repay the advanced
funds to the Company together with the applicable legal rate of interest
thereon, in cases in which such Advisor or its Affiliates, including their
respective officers, directors, partners and employees, are found not to be
entitled to indemnification.

 

(c)                                  The indemnity provided for pursuant to this
Section 5.01 shall extend, without limitation, to any claims to the extent
relating to any of the events or outcomes set forth in the Prospectus as
possible results, outcomes or risks associated with the business and investment
objectives of the Company.  Notwithstanding the provisions of this Section 5.01,
the Advisor shall not be entitled to indemnification or be held harmless
pursuant to this Section 5.01 for any activity with respect to which the Advisor
shall be required to indemnify or hold harmless the Company pursuant to
Section 5.02.

 

5.02                        Indemnification by Advisor.  The Advisor shall
indemnify and hold harmless the Company from contract or other liability,
claims, damages, taxes or losses and related expenses including attorneys’ fees,
to the extent that such liability, claims, damages, taxes or losses and related
expenses are not fully reimbursed by insurance and are incurred by reason of the
Advisor’s bad faith, fraud, misfeasance, misconduct, negligence or reckless
disregard of its duties, but the Advisor shall not be held responsible for any
action of the Board in following or declining to follow any advice or
recommendation given by the Advisor.

 

ARTICLE VI

 

MISCELLANEOUS

 

6.01                        Incorporation of Recitals. The recitals set forth
above are hereby incorporated and made a part of this Agreement.

 

6.02                        Assignment to an Affiliate.  This Agreement may be
assigned by the Advisor to an Affiliate of the Advisor with the approval of a
majority of the Board (including a majority of the Independent Directors).  The
Advisor may assign any rights to receive fees or other payments under this
Agreement without obtaining the approval of the Board.  This Agreement shall not
be assigned by the Company without the consent of the Advisor, except in the
case of an assignment by the Company to a corporation or other organization
which is a successor to all of the assets, rights and obligations of the
Company, in which case such successor organization shall be bound hereunder and
by the terms of said assignment in the same manner as the Company is bound by
this Agreement.  This Agreement shall be binding on successors to the Company
resulting from a Change of Control or sale of all or substantially all the
assets of the Company or the Partnership, and shall likewise be binding upon any
successor to the Advisor.

 

23

--------------------------------------------------------------------------------


 

6.03                        Relationship of Advisor and Company.  The Company
and the Advisor are not partners or joint venturers with each other, and nothing
in this Agreement shall be construed to make them such partners or joint
venturers or impose any liability as such on either of them.

 

6.04                        Treatment Under Texas Margin Tax.  For purposes of
the Texas margin tax, the Advisor’s performance of the services specified in
this Agreement will cause the Advisor to conduct part of the active trade or
business of the Company, and the compensation specified in Article III includes
both the payment of management fees and the reimbursement of specified costs
incurred in the Advisor’s conduct of the active trade or business of the
Company.  Therefore, the Advisor and Company intend Advisor to be, and shall
treat Advisor as, a “management company” within the meaning of
Section 171.0001(11) of the Texas Tax Code.  The Company and the Advisor will
apply Sections 171.1011(m-1) and 171.1013(f)-(g) of the Texas Tax Code to the
Company’s reimbursements paid to the Advisor pursuant to this Agreement of
specified costs and wages and compensation.  The Advisor and the Company further
recognize and intend that (i) as a result of the fiduciary relationship created
by this Agreement and acknowledged in Section 2.02, reimbursements paid to the
Advisor pursuant to this Agreement are “flow-though funds” that the Advisor is
mandated by law or fiduciary duty to distribute, within the meaning of
Section 171.1011(f) of the Texas Tax Code, and (ii) as a result of Advisor’s
contractual duties under this Agreement, certain reimbursements under this
Agreement are “flow-through funds” mandated by contract to be distributed within
the meaning of Section 171.1011(g) of the Texas Tax Code.  The terms of this
Agreement shall be interpreted in a manner consistent with the characterization
of the Advisor as a “management company” as defined in Section 171.0001(11), and
with the characterization of the reimbursements as “flow-though funds” within
the meaning of Section 171.1011(f)-(g) of the Texas Tax Code.

 

6.05                        Notices.  Any notice, report or other communication
required or permitted to be given hereunder shall be in writing unless some
other method of giving such notice, report or other communication is required by
the Articles of Incorporation, the Bylaws, or accepted by the party to whom it
is given, and shall be given by being delivered by hand or by overnight mail or
other overnight delivery service to the addresses set forth herein:

 

To the Directors and to the Company:

 

Behringer Harvard Opportunity REIT I, Inc.
15601 Dallas Parkway
Suite 600
Addison, Texas 75001

 

 

 

To the Advisor:

 

Behringer Harvard Opportunity Advisors I, LLC
15601 Dallas Parkway
Suite 600
Addison, Texas 75001

 

Either party shall, as soon as reasonably practicable, give notice in writing to
the other party of a change in its address for the purposes of this
Section 6.05.

 

6.06                        Modification.  This Agreement shall not be changed,
modified, or amended, in whole or in part, except by an instrument in writing
signed by both parties hereto, or their respective successors or assignees.

 

6.07                        Severability.  The provisions of this Agreement are
independent of and severable from each other, and no provision shall be affected
or rendered invalid or unenforceable by virtue of the fact that for any reason
any other or others of them may be invalid or unenforceable in whole or in part.

 

24

--------------------------------------------------------------------------------


 

6.08                        Choice of Law; Venue.  The provisions of this
Agreement shall be construed and interpreted in accordance with the laws of the
State of Texas, and venue for any action brought with respect to any claims
arising out of this Agreement shall be brought exclusively in Dallas County,
Texas.

 

6.09                        Entire Agreement.  This Agreement contains the
entire agreement and understanding among the parties hereto with respect to the
subject matter hereof, and supersedes all prior and contemporaneous agreements,
understandings, inducements and conditions, express or implied, oral or written,
of any nature whatsoever with respect to the subject matter hereof.  The express
terms hereof control and supersede any course of performance and/or usage of the
trade inconsistent with any of the terms hereof. This Agreement may not be
modified or amended other than by an agreement in writing signed by each of the
parties hereto.

 

6.10                        Waiver.  Neither the failure nor any delay on the
part of a party to exercise any right, remedy, power or privilege under this
Agreement shall operate as a waiver thereof, nor shall any single or partial
exercise of any right, remedy, power or privilege preclude any other or further
exercise of the same or of any other right, remedy, power or privilege, nor
shall any waiver of any right, remedy, power or privilege with respect to any
occurrence be construed as a waiver of such right, remedy, power or privilege
with respect to any other occurrence.  No waiver shall be effective unless it is
in writing and is signed by the party asserted to have granted such waiver.

 

6.11                        Gender; Number.  Words used herein regardless of the
number and gender specifically used, shall be deemed and construed to include
any other number, singular or plural, and any other gender, masculine, feminine
or neuter, as the context requires.

 

6.12                        Headings.  The titles and headings of sections and
subsections contained in this Agreement are for convenience only, and they
neither form a part of this Agreement nor are they to be used in the
construction or interpretation hereof.

 

6.13                        Execution in Counterparts.  This Agreement may be
executed in multiple counterparts, each of which shall be deemed to be an
original as against any party whose signature appears thereon, and all of which
shall together constitute one and the same instrument.  This Agreement shall
become binding when one or more counterparts hereof, individually or taken
together, shall bear the signatures of all of the parties reflected hereon as
the signatories.

 

6.14                        Name.  Behringer Harvard Opportunity Advisors I, LLC
and/or one or more of its Affiliates has a proprietary interest in the names
“Harvard” (for the businesses engaged in by the Company and its Affiliates) and
“Behringer” (for all purposes).  Accordingly, and in recognition of this right,
if at any time the Company ceases to retain Behringer Harvard Opportunity
Advisors I, LLC or an Affiliate thereof to perform the services of Advisor, the
Company will, promptly after receipt of written request from Behringer Harvard
Opportunity Advisors I, LLC, cease to conduct business under or use the name
“Harvard” or “Behringer” or any diminutive thereof and the Company shall use its
best efforts to change the name of the Company to a name that does not contain
the name “Harvard” or “Behringer” or any other word or words that might, in the
sole discretion of Behringer Harvard Opportunity Advisors I, LLC, be susceptible
of indication of some form of relationship between the Company and Behringer
Harvard Opportunity Advisors I, LLC or any Affiliate thereof. Consistent with
the foregoing, it is specifically recognized that Behringer Harvard Opportunity
Advisors I, LLC or one or more of its Affiliates has in the past and may in the
future organize, sponsor or otherwise permit to exist other investment vehicles
(including vehicles for investment in real estate) and financial and service
organizations having “Harvard” or “Behringer” as a part of their name, all
without the need for any consent (and without the right to object thereto) by
the Company or its Board.

 

25

--------------------------------------------------------------------------------


 

6.15                        Initial Investment.  The Advisor or one of its
Affiliates has contributed $200,000 (the “Initial Investment”) in exchange for
the initial issuance of Shares of the Company.  The Advisor or its Affiliates
may not sell any of the Shares purchased with the Initial Investment while the
Advisor acts in an advisory capacity to the Company.  The restrictions included
above shall not apply to any Shares acquired by the Advisor or its Affiliates
other than the Shares acquired through the Initial Investment.  Neither the
Advisor nor its Affiliates shall vote any Shares they now own, or hereafter
acquires, in any vote for the election or removal of Directors or any vote
regarding the approval or termination of any contract with the Advisor or any of
its Affiliates.

 

6.16                        Ownership of Proprietary Property.  The Advisor
retains ownership of and reserves all Intellectual Property Rights in the
Proprietary Property.  To the extent that the Company has or obtains any claim
to any right, title or interest in the Proprietary Property, including without
limitation in any suggestions, enhancements or contributions that Company may
provide regarding the Proprietary Property, the Company hereby assigns and
transfers exclusively to the Advisor all right, title and interest, including
without limitation all Intellectual Property Rights, free and clear of any
liens, encumbrances or licenses in favor of the Company or any other party, in
and to the Proprietary Property.  In addition, at the Advisor’s expense, the
Company will perform any acts that may be deemed desirable by the Advisor to
evidence more fully the transfer of ownership of right, title and interest in
the Proprietary Property to the Advisor, including but not limited to the
execution of any instruments or documents now or hereafter requested by the
Advisor to perfect, defend or confirm the assignment described herein, in a form
determined by the Advisor.

 

6.17                        Non-Solicitation.  During the period commencing on
the date on which this Agreement is entered into and ending one year following
the termination of this Agreement, the Company shall not, without the Advisor’s
prior written consent, directly or indirectly, (i) solicit or encourage any
person to leave the employment or other service of the Advisor or its affiliates
or (ii) hire, on behalf of the Company or any other person or entity, any person
who has left the employment within the one year period following the termination
of that person’s employment with the Advisor or its affiliates.  During the
period commencing on the date hereof through and ending one year following the
termination of this Agreement, the Company shall not, whether for its own
account or for the account of any other person, firm, corporation or other
business organization, intentionally interfere with the relationship of the
Advisor or it affiliates with, or endeavor to entice away from the Advisor or
its affiliates, any person who during the term of the Agreement is, or during
the preceding one-year period was, a customer of the Advisor or its affiliates.

 

6.18                        Continuing Effect.  The parties agree and
acknowledge that the terms of the Deferral Agreement and Secured Note shall
continue in full force and effect and shall not be deemed to have otherwise been
amended, modified, revised or altered by this Agreement.

 

 [The remainder of this page has been intentionally left blank]

 

26

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Second Amended and
Restated Advisory Management Agreement as of the date and year first above
written.

 

 

BEHRINGER HARVARD OPPORTUNITY REIT I, INC.

 

 

 

 

 

 

 

By:

/s/ Terry L. Gage

 

 

Terry L. Gage

 

 

Its Authorized Representative

 

 

 

 

 

 

 

BEHRINGER HARVARD OPPORTUNITY ADVISORS I, LLC

 

 

 

 

 

 

 

By:

Harvard Property Trust, LLC,

 

 

its Manager

 

 

 

 

 

 

 

 

 

 

By:

/s/ Robert S. Aisner

 

 

 

Robert S. Aisner

 

 

 

Chief Executive Officer

 

27

--------------------------------------------------------------------------------